Case 5:19-cv-00141-RWS-CMC Document 16 Filed 04/16/21 Page 1 of 3 PageID #: 182




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

  RONALD ANTONIO MOOREHEAD,                       §
                                                  §
                                                  §   CIVIL ACTION NO. 5:19-CV-00141-RWS-CMC
  v.                                              §
                                                  §
                                                  §
  WARDEN, FCI TEXARKANA,


                                              ORDER
         Petitioner, Ronald Antonio Moorehead, an inmate currently confined at FCI Texarkana,

  proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The

  Court referred this matter to the Honorable Caroline Craven, United States Magistrate Judge, for

  consideration pursuant to applicable laws and orders of this Court.       The Magistrate Judge

  recommended the petition for writ of habeas corpus be denied (Docket No. 14).

         The Court has received and considered the Report and Recommendation of the Magistrate

  Judge filed pursuant to such order, along with the record and the pleadings.          Moorehead

  acknowledged receipt of the Report and Recommendation on March 17, 2021 (Docket No. 15).

  No objections have been filed by the parties. Because no objections to the Magistrate Judge’s

  report have been filed, neither party is entitled to de novo review by the District Judge of those

  findings, conclusions and recommendations, and except upon grounds of plain error, they are

  barred from appellate review of the unobjected-to factual findings and legal conclusions accepted

  and adopted by the District Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services

  Automobile Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

         Nonetheless, the Court has reviewed the motion and the Magistrate Judge’s report and

  agrees with the report. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute
Case 5:19-cv-00141-RWS-CMC Document 16 Filed 04/16/21 Page 2 of 3 PageID #: 183




  permits the district court to give to the magistrate’s proposed findings of fact and recommendations

  ‘such weight as [their] merit commands and the sound discretion of the judge warrants.’ ”) (quoting

  Mathews v. Weber, 23 U.S. 261, 275 (1976)). Accordingly, the Court hereby ADOPTS the Report

  and Recommendation of the United States Magistrate Judge as the findings and conclusions of this

  Court. Moorehead’s petition for writ of habeas corpus is DISMISSED WITH PREJUDICE.

         Furthermore, the Court is of the opinion that Moorehead is not entitled to a certificate of

  appealability. An appeal from a judgment denying post-conviction collateral relief may not

  proceed unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard

  for a certificate of appealability requires the petitioner to make a substantial showing of the denial

  of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

  Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not

  establish that he would prevail on the merits. Rather, he must demonstrate that the issues are

  subject to debate among jurists of reason, that a court could resolve the issues in a different manner,

  or that the questions presented are worthy of encouragement to proceed further. See Slack, 529

  U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability should be

  resolved in favor of the petitioner, and the severity of the penalty may be considered in making

  this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S.

  849 (2000).

         In this case, Moorehead has not shown that any of the issues would be subject to debate

  among jurists of reason. The questions presented are not worthy of encouragement to proceed

  further. Therefore, Moorehead has failed to make a sufficient showing to merit the issuance of

  certificate of appealability. Accordingly, a certificate of appealability will not be issued.




                                               Page 2 of 3
Case 5:19-cv-00141-RWS-CMC Document 16 Filed 04/16/21 Page 3 of 3 PageID #: 184




        So ORDERED and SIGNED this 16th day of April, 2021.




                                                  ____________________________________
                                                  ROBERT W. SCHROEDER III
                                                  UNITED STATES DISTRICT JUDGE




                                    Page 3 of 3
